DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final Office action is in response to Applicant’s amendment filed on 11/18/2021.
Currently, claims 1-20 are pending and examined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2015/0096693 to Fitzgibbon et al. (‘Fitzgibbon’).
Re claim 1: Fitzgibbon discloses a device (Fig. 1) for controlling a movable barrier opener 12 to open and close a movable barrier 24 using a RF hand-held remote transmitter 30 having a push-button switch (near wherein 30 points to) configured to selectively transmit wireless RF signals from the RF hand held remote transmitter to the movable barrier opener 12 for initiating the opener 12 to move the movable barrier 24 upon physically pressing a push button of the push-button switch of the RF hand held remote transmitter, said device comprising: an electric actuator 630 (Fig. 6) configured to selectively physically press the push-button of the push button switch of the RF hand-held remote transmitter 30 to directly transmit wireless signals from RF the hand held remote transmitter to the movable barrier opener; and a control module 43 operably connected to the electric actuator 630 to selectively initiate the electric actuator 630 to physically press the push-button of the push button 
Re claim 2: further comprising a position sensor 42/46 for sensing a position of the movable barrier 24 and operably in communication with the control module 43.
Re claim 3: wherein the position sensor 42/46 includes at least one environmental condition sensor (par. [0014], last 6 lines.
Re claim 4: wherein the position sensor 42/46 is inherently battery powered and is operably configured to provide battery charge level data.
Re claims 5-6: wherein the electric actuator 630 is a linear/rotational actuator.
Re claims 7-8: wherein the electric actuator includes a servo motor (see par. [0044], lines 1-2).
Allowable Subject Matter
Claims 9-20 are allowed.
Response to Arguments
Applicant's arguments filed 11/18/2021 (e.g. rejections of claims 1-8) have been fully considered but they are not persuasive. 
In regarding Applicant argues the applied prior art to Fitzgibbon does not disclose “physically pressing the push button of the RF hand held remote transmitter with an electric actuator”. Examiner respectfully disagrees because the argued limitations or structures appear not positively claimed or combined. For instant, the claims 1-8 are sole drawn to a sub-combination of “A device”; and the following limitation, e.g. “for controlling a movable barrier opener to open and close a movable barrier using a RF hand held remote transmitter having a push button switch…for initiating the movable barrier opener to move the movable barrier upon physically pressing a push button of the push button switch of the RF had held remote transmitter…” is functional or intended use of the device.  
The rejection of claims 1-8 will be maintained and made it final. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale